DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 12/10/2021 has been fully considered. Claims 4-7are withdrawn and claims 1-7 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3 in the reply filed on 12/10/2021 is acknowledged.

Claims 4-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected processes, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/10/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the entire lower surface” in line 4 of claim 1. There is insufficient antecedent basis for this limitation in the claim.
It is advised changing the phrase “the entire lower surface” to the phrase “an entire lower surface”.
Dependent claims 2 and 3 do not cure the deficiencies of independent claim 1 and are rejected for the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Incremona et al (US 4,919,994) in view of Yang et al (US 2003/0082326).


The dry transfer graphics article reads on the claimed image transfer sheet. The graphic pattern formed from a layer or layers of imaging material reads on the claimed image layer. The continuous carrier film reads on the claimed transfer film. The continuous layer of adhesive reads on the claimed glue layer. The release liner disposed on the lower surface of the adhesive layer and being a paper-based liner reads on the claimed release paper releasably glued to the lower surface of the glue layer. The continuous carrier film as seen in Fig. 1 is transferable. This reads on the claimed transfer film being releasable from the image layer and easily adhesive to the glue layer. The lower surface of the continuous carrier film in Fig. 1 is also in contact with the graphic pattern where there are layers of imaging material and in contact with the continuous adhesive layer where there are no layers of imaging material. This reads on the claimed lower surface of the transfer film being in contact with the image layer where there is an image layer and in contact with the glue layer where there is no image layer.



However, Yang discloses a laminate of a decal comprising a structured adhesive layer (Fig. 14 #622; paragraph [0070]) and wherein the structured adhesive layer has a pattern of structures on a lower surface (Fig. 11A #426; paragraph [0066])

Incremona and Yang are analogous art because they are from the same field of transfer articles. Incremona is drawn to a dry transfer graphics article (see Abstract of Incremona). Yang is drawn to a decal (see paragraph [0070] of Yang).

It would have been obvious to one of ordinary skill in the art having the teachings of Incremona and Yang before him or her, to modify the dry transfer graphics article of Incremona to include the pattern of structures on the lower surface of the structured adhesive layer of Yang on the lower surface of the continuous layer of adhesive of Incremona because having a pattern of structures for the adhesive layer allow for egress of air or other fluids trapped at the interface between the adhesive and the substrate during the lamination process (paragraph [0044] of Yang).

Regarding claims 2 and 3; Incremona discloses the dry transfer graphic article comprising the ink for the imaging material being imaged by an ink-jet printer and UV cured (col. 14, line 67-col. 15, line 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785